


110 HR 3771 IH: State and Local Candidate Fairness Act

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3771
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Sensenbrenner
			 (for himself and Mr. Petri) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that the graduated income tax rates that apply to principal campaign committees
		  of candidates for Congress shall apply to all comparable committees of
		  candidates for State and local offices.
	
	
		1.Short titleThis Act may be cited as the
			 State and Local Candidate Fairness Act
			 of 2007.
		2.Graduated rates
			 to apply to principal campaign committees of candidates for State and local
			 offices
			(a)In
			 GeneralSubparagraph (A) of section 527(h)(2) of the Internal
			 Revenue Code of 1986 (defining principal campaign committee) is amended to read
			 as follows:
				
					(A)In
				generalFor purposes of this subsection, the term principal
				campaign committee means the political committee designated by a
				candidate for Congress or for State or local public office as his principal
				campaign committee for purposes of this subsection. A candidate for Congress
				may designate under the preceding sentence only a committee designated by such
				candidate as his principal campaign committee for purposes of section 302(e) of
				the Federal Election Campaign Act of
				1971 (2 U.S.C.
				432(e)).
					.
			(b)Conforming
			 AmendmentSubparagraph (B) of section 527(h)(2) of such Code is
			 amended by striking subparagraph (A)(ii) and inserting
			 the first sentence of subparagraph (A).
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
